Citation Nr: 1011116	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to service connection for arthritis of the 
right ankle.  

3.  Entitlement to service connection for arthritis of the 
left ankle.  

4.  Entitlement to a rating higher than 40 percent for low 
back pain with degenerative changes of the lumbar spine and 
degenerative spurring of the thoracic spine.  

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1984 to March 1999.  Additionally, he served in the 
Army Reserve beginning in 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In an April 2006 statement, the Veteran withdrew from the 
appeal the claim of service connection for a psychiatric 
disorder.  

In August 2007, the Board remanded the case to the RO for 
additional development.  

In a December 2009 letter to the Veteran, the Board requested 
that he clarify his wishes with regard to his representation 
before the Board.  In a statement received in December 2009, 
the Veteran, who was previously represented before the Board, 
indicated that he wished to represent himself.  

According to a VA duty to notify letter, dated in November 
2006, the Veteran has a pending claim for special monthly 
compensation for loss of use of the feet, which is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  Arthritis of the right hip is not shown to be related to 
a disease, injury, or event of active service origin, and 
arthritis was first diagnosed after service beyond the one-
year presumptive period for a chronic disease.   

2.  Arthritis of the right ankle is not shown to be related 
to a disease, injury, or event of active service origin, and 
arthritis was first diagnosed after service beyond the one-
year presumptive period for a chronic disease. 

3.  Arthritis of the left ankle is not shown to be related to 
a disease, injury, or event of active service origin, and 
arthritis was first diagnosed after service beyond the one-
year presumptive period for a chronic disease.

4.  For the period covered in this appeal, the Veteran's low 
back pain with degenerative changes of the lumbar spine and 
degenerative spurring of the thoracic spine is manifested by 
chronic lower back pain, severe limitation of motion (forward 
flexion to 40 degrees, with pain beginning at 30 to 50 
degrees and forward flexion to 20 degrees with repetition; 
extension to 10 degrees actively and with repetition, with 
pain; left and right lateral flexion to 20 degrees, with 
pain, and lateral flexion to 15 degrees with repetition; and 
left and right lateral rotation to 15 degrees, with pain, and 
lateral rotation to 5 degrees with repetition), and X-ray 
findings of degenerative changes and minimal loss of disc 
space height at L5-S1; there is no objective evidence to 
demonstrate that the lower back disability is productive of 
pronounced impairment, that there are incapacitating episodes 
having a total duration of at least six weeks during a 12-
month period, or that there is confirmation of actual, 
chronic neurologic deficit affecting the lower extremities 
related to the service-connected lower back disability.  


CONCLUSIONS OF LAW

1.  Arthritis of the right hip was not incurred in or 
aggravated by active service, and arthritis of the right hip 
as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Arthritis of the right ankle was not incurred in or 
aggravated by active service, and arthritis of the right 
ankle as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  



3.  Arthritis of the left ankle was not incurred in or 
aggravated by active service, and arthritis of the left ankle 
as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  The criteria for rating higher than 40 percent for low 
back pain with degenerative changes of the lumbar spine and 
degenerative spurring of the thoracic spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
prior to and on September 23, 2002), and Diagnostic Codes 
5237, 5242, 5243 (effective on September 26, 2003); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in April 2002, June 2002, February 2003, 
November 2003, January 2004, March 2004, March 2006, November 
2006, December 2006, and August 2007.  The notice included 
the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The notice also included the type of evidence 
needed to substantiate the claim for a higher rating for the 
lower back disability, namely, evidence to show that the 
disability was worse and the effect the disability had on 
employment.  



The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the elements of a service connection 
claim, including the effective date of a claim and the degree 
of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2009.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records, as well as records from VA. 



The RO attempted to obtain additional records from the Social 
Security Administration and Reserve service treatment records 
for the period 1999 to 2004.  However, the Social Security 
Administration indicated in a statement dated in December 
2007 that it did not presently have any medical records on 
file for the Veteran, and the Veteran himself indicated in 
February 2008 that the Reserve records were non-existent 
(which was the reason he gave for not providing VA 
authorization to obtain them).  The Veteran was notified of 
this in the September 2009 supplemental statement of the 
case.  

The Veteran has not identified any additional records for the 
RO to obtain on his behalf, and in a statement dated in 
October 2009 he indicated that he had no additional new 
information or evidence to submit.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claims.  38 U.S.C.A. § 5103A(d).  
He was afforded a VA examination in February 2005, 
specifically to evaluate the nature and severity of the lower 
back disability.  In connection with that examination, an 
EMG/NCS was ordered to further evaluate the Veteran's 
disability, but he stated in an undated, handwritten note 
that he was unable to appear for such testing.  The Veteran 
was also scheduled for a VA examination in June 2009 to 
evaluate the claimed disabilities, including ascertaining the 
etiology of the right hip and bilateral ankle disabilities, 
but he did not appear for that examination.  It is noted that 
in an RO letter earlier in June 2009, he was notified of the 
consequences of failing to report for the examination.  In a 
September 2009 supplemental statement of the case, the RO 
noted that an examination had been ordered, for which the 
Veteran failed to appear.  The Veteran has not responded or 
explained in any way the reason for his failure to report to 
the examination.  The duty to assist a claimant is not a one-
way street, and in this case the Veteran has failed to 
cooperate to the full extent in the development of his 
claims.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. 
Derwinski, 1 Vet. App. 406 (1991).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  

Certain legal presumptions do not apply to periods of ACDUTRA 
or INACDUTRA, such as the presumption of soundness, the 
presumption of aggravation of a pre-existing condition, and 
presumptive service incurrence for certain chronic diseases.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  



Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Facts 

In statements and testimony, the Veteran asserts that he 
currently had an arthritis of right hip and ankles that had 
onset during service.  In statements received in November 
2003 and December 2003, he asserted that his service-
connected joint arthrosis and degenerative joint disease of 
the low back, which were originally diagnosed during service 
in February 1997 and April 1997, respectively, have spread to 
his right hip and ankles.  At a hearing in August 2005, he 
testified that he had right hip arthritis and arthritis of 
the ankles were attributable to activities during service 
such as marching for long distances while carrying a heavy 
pack and airborne training.  

In a statement received in August 2005, the Veteran stated 
that he entered the Army Reserve in 1999 and that he was 
entitled to service connection for "every medical condition 
that has manifested since July 1999 to present on account of 
his active Reserve status.  In electronic mail correspondence 
in March 2006, the Veteran again reiterated that because he 
had not retired yet from the Army Reserve, every condition he 
had was service connected.  In photos dated in June 2005, the 
Veteran's ankles appear swollen.  



The Veteran served on active duty from December 1984 to March 
1999.  He also served in the Army Reserve beginning in 1999.  
The active duty service treatment records do not show any 
complaint, diagnosis, or treatment for a right hip disability 
or an ankle disability.  At the time of a physical 
examination for separation purposes in March 1999, the 
Veteran's spine and lower extremities were evaluated as 
normal, and although the Veteran specifically noted on a 
report of medical history that he had had no foot trouble, 
his feet on examination were noted as abnormal due to mild 
ankle valgus.  There are no records that document that the 
Veteran sustained disease or injury during a period of 
ACDUTRA or injury during a period of INACDUTRA.  

After active duty service, there are no medical records to 
show complaints, treatment, or a diagnosis of a right hip or 
ankle condition for several years.  For example, at the time 
of a VA examination in June 1999, wherein the Veteran's 
lumbar spine and knee joints were evaluated, there were no 
complaints referable to the hips or ankles.  VA records 
beginning in 2003 show complaints related to the right hip 
and ankles.  For example, in outpatient records beginning in 
November 2003, the Veteran complained of a burning sensation 
and swelling in his right hip and swelling in his feet and 
ankles since mid-October, which he reported was something new 
for him.  The diagnosis was "uncharacterized 'arthritis'" 
and the examiner posited that the new feet discomfort may be 
from just fluid retention due to taking non-steroidal anti-
inflammatory drugs.  Lab studies were pending.  A couple 
weeks later in November 2003 the Veteran returned, indicating 
that he was still having the same pain in the ankles, 
although the edema was less.  On evaluation, he was edema-
free.  His lab study results showed that he was negative for 
the rheumatoid factor and antinuclear antibody (ANA).  The 
assessment was chronic ankle pain.  In December 2003, he was 
seen with a complaint of swollen ankles.  There was no 
diagnosis furnished in reference to the right hip or ankles.  
In February 2005, the Veteran stated, among other things, 
that he had been having ankle pain with episodes of swelling 
for which he took medication.  There was no diagnosis in 
reference to the right hip or ankles.  The Veteran failed to 
appear for a VA examination in June 2009 to evaluate his 
right hip and ankles.  



Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disabilities were the result of participation in combat with 
the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).



Analysis

After review of the records, the Board finds that the 
Veteran's claims of current disabilities of the right hip, 
right ankle, and left ankle having onset during service are 
not substantiated by the record.  

Based on the service treatment records, as the Veteran was 
diagnosed with mild ankle valgus at the time of his 
separation physical examination in March 1999, the principles 
of service connection pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  However, the 
Board finds that chronicity of an ankle disability was not 
adequately supported by the service treatment records.

The record demonstrates that the Veteran served on active 
duty for fifteen years, and that during that time there were 
no complaints of ankle problems.  It was only at the time of 
separation that an ankle was noted to be valgus or angled 
away from midline of the body.  Under these circumstances, 
there was insufficient observation to establish chronicity 
during service.  As the fact of chronicity of an ankle 
condition in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  As for the right hip, 
there was no condition noted during service; therefore, a 
showing of continuity after discharge is required to support 
that claim.  

There is no medical evidence referable to the right hip or 
ankles - whether in the form of documented complaints or 
diagnosis of a hip or ankle condition - until more than four 
years later.  And at the time the Veteran complained of 
swelling in the right hip and ankles in November 2003, he 
specifically reported that such symptoms were new to him.  In 
other words, he did not relate these symptoms back to his 
period of active duty service.  Further, there is no 
documentation that he injured his right hip or ankles during 
the performance of ACDUTRA or INACDUTRA.  



Contrary to the Veteran's assertions that being on Reserve 
status alone after 1999 entitles him to service connection 
for any conditions incurred thereon, VA law requires that 
there be an injury sustained while performing ACDUTRA or 
INACDUTRA (or disease incurred while performing ACDUTRA) 
before service connection may be established for a chronic 
condition arising from such an injury or disease.  

The period without documented right hip or ankle complaints 
or findings from service until several years later interrupts 
continuity and weighs against the claim.  Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The Veteran's own 
assertion in November 2003 that an ankle and right hip 
problem that began the previous month also weighs against the 
claim.  

In other words, this absence of evidence for many years 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service that 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Dulin v. Mansfield, 
250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) 
(The majority in Forshey interpreted negative evidence to 
mean that "which tends to disprove the existence of an 
alleged fact. The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact). 

Accordingly, the Board can not conclude that a chronic 
disability relating to a right hip disability or a bilateral 
ankle disability was actually demonstrated during service or 
that there is probative evidence of continuity after service, 
especially in light of the absence of complaints or findings 
in the ensuing years.



As the record now stands, there is no satisfactory proof that 
the Veteran currently has arthritis of the right hip and 
ankles that is related to disease, injury, or event of active 
service origin.  And the initial diagnosis of 
"uncharacterized 'arthritis'" in 2003 is well beyond the 
one-year presumptive period, the year following the date of 
separation from military service in March 1999, for such a 
condition as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137 and 38 C.F.R. §§ 3.307, 3.309.

The RO has attempted to obtain competent medical evidence 
relating the Veteran's current conditions to his period of 
service.  38 C.F.R. § 3.304(d).  However, the Veteran failed 
to appear for the VA examination in June 2009, so there is no 
medical nexus evidence to substantiate the Veteran's claims.  

As there is not an approximate balance of positive and 
negative evidence on the question of medical causation, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

The Veteran's asserts that he has arthritis in the right hip 
and ankles, which "spread" from other joints that were 
arthritic.  Indeed, service connection has been established 
for degenerative changes involving the lower back, and there 
is service medical evidence to show diagnoses of arthrosis of 
the lower back, but not of the right hip or ankles.  To the 
extent that the Veteran attributes his disabilities of the 
right hip and ankles to his period of active duty service, 
where as here the determination involves a question of 
medical causation, where a lay assertion on medical causation 
is not competent evidence (Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.



Although the Veteran is competent to describe such symptoms 
as hip and ankle pain and swelling, as a lay person he is not 
competent, that is, not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  For this reason, the Board rejects the Veteran's 
statements as competent evidence to substantiate the claims 
that his right hip, right ankle, and left ankle conditions 
are related to service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the Board may consider only independent competent medical 
evidence to support its finding on a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence (Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)), and as there is no competent evidence to demonstrate 
that the Veteran's current right hip, right ankle, and left 
ankle conditions were related to disability or disease 
incurred in service, and as the preponderance of the evidence 
is against the Veteran's claims for service connection, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

II.  Higher Rating for the Low Back Disability

The service-connected low back pain with degenerative changes 
of the lumbar spine and degenerative spurring of the thoracic 
spine is currently rated as 40 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5242 (effective 
September 26, 2003).  

The Veteran filed his claim for a higher rating in November 
2001, and during the period considered in his appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective on September 26, 2003.  When the rating criteria 
are amended during the course of the appeal, the Board 
considers both the old and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  VAOPGCPREC 3-2000.

In this case, the pertinent medical evidence consists of a VA 
examination conducted in February 2005, as well as VA 
outpatient records.

Criteria effective prior to September 23, 2002

Under the "old" rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma established by 
X-ray findings is rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  VA X-rays 
of the lumbosacral spine in August 2003 and November 2004 
support the finding of degenerative changes, particularly at 
L5-S1.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, the maximum 
rating for limitation of motion of the lumbar spine is 40 
percent for severe limited motion.  The Veteran is already 
receiving a 40 percent rating.  Thus, a higher rating based 
on limitation of motion is not permitted, even when the 
effects of pain on use and during flare-ups is considered.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997).

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  38 
C.F.R. § 4.71a, Diagnostic Code 5289.  In this case, the 
medical evidence shows that although the Veteran's 
lumbosacral spine is limited in motion, it is not ankylosed 
(fixed in one position), let alone ankylosed in an 
unfavorable position.  For example, range of motion findings 
of the thoracolumbar spine at the time of a February 2005 VA 
examination were forward flexion to 40 degrees, with pain 
beginning at 30 to 50 degrees and forward flexion to 20 
degrees with repetition; extension to 10 degrees actively and 
with repetition, with pain; left and right lateral flexion to 
20 degrees, with pain, and lateral flexion to 15 degrees with 
repetition; and left and right lateral rotation to 15 
degrees, with pain, and lateral rotation to 5 degrees with 
repetition.  VA outpatient records also do not objectively 
demonstrate unfavorable ankylosis.  Thus, a higher rating on 
such basis is not warranted.



Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 60 percent evaluation is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293.

The medical records show complaints of neurological symptoms 
into the lower extremities.  Nevertheless, in the view of the 
Board, the symptoms are not productive of a pronounced 
condition, as required by Diagnostic Code 5293 for a higher 
rating.  In November 2001, the Veteran was seen with 
complaints of low back pain and right leg pain (he was 
requesting a profile for a physical training test for the 
Army, as his medical board was "pending").  An August 2003 
VA emergency room record indicates a complaint of chronic low 
back pain with radiation to both legs, and of frequent and 
sharp but brief exacerbations brought on by movement and 
activity.  It was also noted that previous X-rays showed that 
the Veteran had early degenerative changes but that his discs 
were "ok".  The diagnoses were low back pain and 
degenerative joint disease.  Subsequent X-rays in August 2003 
showed minimal loss of disc space height at L5-S1.  In 
November 2003, the Veteran reported low back pain that was 
diffuse over the lumbosacral spine and lower thoracic spine, 
and was occasionally felt into the mid-thighs.  He claimed 
quadriceps weakness and numbness in the knees.  On 
evaluation, there was mild spine tenderness diffusely over 
the lumbosacral spine and lower thoracic spine, without step-
off, and paravertebral muscle spasm only on the left with 
tenderness only on the right.  The diagnosis was 
uncharacterized "arthritis".  On a clinic visit in December 
2003, muscle strength was tested at 5/5 in all extremities.  
The Veteran was seen in February 2005 at the VA outpatient 
clinic with complaints of stiffness in the lumbar area with 
occasional severe spasm in the back with pain on prolonged 
sitting.  The assessment was chronic low back pain.  



At the time of the February 2005 VA examination, the Veteran 
complained of low back pain radiating to both legs, in the 
posterior region, lasting for hours, and aching pain in the 
lumbosacral area with sharp pain going down the right hip and 
legs of moderate intensity.  Neurological examination showed 
that hypoesthesia was present over the left leg.  Motor 
evaluation (atrophy, circumferential measurements, tone, and 
strength) was 4-5/5.  Deep tendon reflexes were present.   
The Lasegue's sign was present.  The diagnosis was 
degenerative lumbar spine.  It was noted on the report that 
an EMG/NCS was requested but not done (the Veteran indicated 
in a February 2005 statement that he was unable to present 
for such neurological testing).  

In view of the foregoing objective evidence, the Board finds 
that the Veteran's lower back degenerative changes are not 
reflective of a pronounced intervertebral disc syndrome, as 
required by the criteria under Diagnostic Code 5293 for a 
higher rating.  While he has reported that his lower back 
pain radiates from his lower back into his legs, the 
neurological condition is not demonstrated to be pronounced, 
even assuming that certain neurological findings are 
attributable to the lower back disability.  

There are no other "old" rating criteria by which the 
Veteran would be more appropriately evaluated in terms of his 
service-connected low back pain with degenerative changes of 
the lumbar spine and degenerative spurring of the thoracic 
spine.  This includes the rating criteria for lumbosacral 
strain, which provides a maximum 40 percent rating for severe 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.    

In short, the Veteran's lower back disability does not meet 
the criteria in effect prior to September 23, 2002, for a 
rating higher than 40 percent.

Criteria effective on September 23, 2002

The criteria for rating limitation of motion of the lumbar 
spine and lumbosacral strain, as in effect prior to September 
23, 2002, remained the same, despite other revisions to the 
rating criteria that were made effective on September 23, 
2002.  

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under the revised 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

In regard to peripheral nerve injuries, the rating schedule 
provides for evaluations extending from 0 percent up to 20 
percent for mild incomplete paralysis, from 10 percent up to 
40 percent for moderate incomplete paralysis, and from 20 
percent to 70 percent, all depending on the particular nerve 
or nerve group affected.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8719.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a.  

With respect to the revised rating criteria, VA medical 
records do not show that a physician prescribed the Veteran 
bed rest for his lower back condition at any time since the 
effective date of the revised criteria.  At the time of the 
February 2005 VA examination, the examiner stated that there 
were no incapacitating episodes in the past year, nor did the 
Veteran specifically complain of them.  Therefore, there are 
no objective findings that the Veteran has had incapacitating 
episodes, as defined by VA, for the requisite period in order 
to meet the criteria for a higher rating under the revised 
Diagnostic Code 5293.  

Furthermore, a higher rating would not result after combining 
the separate evaluations of the chronic orthopedic and 
neurologic manifestations of the Veteran's degenerative 
disease.  His chronic orthopedic manifestations are no more 
than 40 percent disabling under Diagnostic Codes 5292, 5003, 
and 5010, as previously discussed.  In regard to chronic 
neurologic manifestations of the degenerative disease of the 
lower spine, it can not be said that there are such 
manifestations present constantly, or nearly so, even 
assuming that the Veteran manifests neurologic deficit 
attributable to his service-connected lower back disability 
(because nerve conduction studies were not completed to 
confirm such a relationship).  The outpatient records 
generally show that the Veteran had chronic lower back pain 
that apparently was occasionally felt in the lower 
extremities and occasional spasm.  The pain localized in the 
lower back has been considered in evaluating the orthopedic 
manifestations, and neurological testing via EMG/NCS was 
requested but not completed at the time of the VA examination 
in February 2005.  Further, the Veteran did not appear for a 
VA examination scheduled in June 2009, so there is no 
objective evidence currently of neurological manifestations 
that may be present constantly, or nearly so.  Therefore, 
there is no basis for the assignment of a separate rating for 
neurologic manifestations resulting from intervertebral disc 
syndrome under applicable evaluation criteria.  Consequently, 
a rating higher than 40 percent is not in order under the 
revised version of Diagnostic Code 5293, effective on 
September 23, 2002.  



Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine (Code 5242) and 
intervertebral disc syndrome (Code 5243) were revised.  Under 
such revisions, a 40 percent rating is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (effective September 26, 
2003). 

The revised codes, as listed in the General Rating Formula 
for Diseases and Injuries of the Spine, have accompanying 
notes, of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  



For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not demonstrate that the Veteran's service-connected low back 
pain with degenerative changes of the lumbar spine and 
degenerative spurring of the thoracic spine is manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.  
Rather, as noted previously, the range of motion findings 
recorded at the time of the VA examination in February 2005 
showed severe limitation of motion but not ankylosis of the 
spine.  Under the revised Diagnostic Codes 5242 and 5243, a 
50 percent rating is not in order.  

As noted, the revised Diagnostic Codes 5242 and 5243 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  And there 
is no credible objective evidence to demonstrate that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that under the revised Diagnostic 
Code 5243, there is unfavorable ankylosis of the 
thoracolumbar spine, for a 50 percent rating.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Painful motion was taken into account on the range of motion 
studies on the VA examination in February 2005.  

Further, as explained above, the Board finds that assignment 
of a separate rating for neurologic manifestations is not in 
order and a separate rating under an appropriate diagnostic 
code is not for consideration.   

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The former rating formula has been 
discussed in the preceding paragraphs.  The latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that was revised effective on 
September 23, 2002, which has also been discussed in this 
decision herein above, although the criteria is now found in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  As noted previously, there is no objective 
medical evidence of incapacitating episodes for which a 
physician has prescribed the Veteran bed rest for a total 
duration of at least six weeks during the past twelve months 
for his lower spine disability.  Therefore, a higher rating 
is not warranted under revised Diagnostic Code 5243, as it 
pertains to evaluation according to incapacitating episodes. 

In sum, application of the revised or current criteria, 
effective from September 26, 2003, would not result in higher 
ratings for the Veteran's lower back disability.

In conclusion, for the reasons expressed, the preponderance 
of the evidence is against the Veteran's claim for a higher 
rating for low back pain with degenerative changes of the 
lumbar spine and degenerative spurring of the thoracic spine 
under the old rating criteria effective prior to September 
23, 2002 and under the rating criteria revised effective in 
September 23, 2002 and September 26, 2003, and to such extent 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, comparing the Veteran's disability level and 
symptomatology of his low back pain with degenerative changes 
of the lumbar spine and degenerative spurring of the thoracic 
spine to the Rating Schedule, the degree of disability is 
contemplated by the Rating Schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1). 


ORDER

Service connection for arthritis of the right hip is denied.

Service connection for arthritis of the right ankle is 
denied.  

Service connection for arthritis of the left ankle is denied.  

A rating higher than 40 percent for low back pain with 
degenerative changes of the lumbar spine and degenerative 
spurring of the thoracic spine is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


